department of the treasury internal_revenue_service washington d c uniform issue list apr - se-t ep pa t3 legend taxpayer a amount m irax bank c bank c representative l bank m date date date dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the page day period prescribed by sec_408 of the code was due to bank c error in failing to follow taxpayer a's instructions on date taxpayer a intended to rollover the traditional individual_retirement_account ira x he maintained at bank m into a new ira at bank c where taxpayer a had a long-term banking relationship on date taxpayer a obtained a check from bank m which was for amount m and which included the rotation on the face of the check ira total_distribution on date taxpayer a bersonally presented the bank m check to bank c representative l and discussed with her his intentions to open a rollover ira with the bank m check bank representative l prepared paperwork for a certificate of deposit and stated in response to taxpayer a's express instruction that there should be na taxes that there would be not taxes due except for interest_income taxpayer a emphasized that he did not want to be penalized and or taxed for closing out ira x and rolling over amount m into an account with bank c taxpayer a believed he was purchasing a certificate of deposit as part of a rollover of the bank m check in amount m taxpayer a first became aware that bank c placed his intended rollover into a non-ira certificate of deposit months later when taxpayer a’s tax preparer informed him that he had received a distribution of ‘amount m from ira x on date taxpayer a has submitted a letter dated date in which bank c’s representative stated that taxpayer a had been a customer for years and that bank c routinely presented taxpayer a with investment advice in addition taxpayer a has submitted a fetter dated date in which the president of bank c agreed to pay for fees associated with the filing of a 60-day waiver request with the internal_revenue_service taxpayer a further represents that she has not used amount m for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code ‘the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid of distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the cade sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may nat exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 dy3 does not apply to any amount described in sec_408 a i received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 e of the code provides that the roliover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 dx3 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individua subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code rav proc lr b date provides that in determining whether to grant a waiver of the 66-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and page circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that on date taxpayer a received a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to bank c error in failing to follow taxpayer a's instructions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ra contribution the contribution will be considered a rolfover contribution within the meaning of code sec_408 please note that pursuant to code sec_408 e this ruling letter doas not authorize the rollover of the code sec_404 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you have any questions please contact page sincerely yours vi employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
